Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #005


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 30th day of January, 2019, are as follows:



PER CURIAM:

2018-KK-0711      STATE OF LOUISIANA v. MELVIN MIGUEL (Parish of Orleans)

                  Finding that the totality of the circumstances present here gave
                  the detective probable cause to believe the prescription bottle
                  contained contraband, we find the plain view exception to the
                  warrant requirement applies. Accordingly, we reverse the court of
                  appeal, reinstate the district court’s ruling that denied
                  defendant’s motion to suppress the evidence, and remand to the
                  district court for further proceedings.

                  REVERSED AND REMANDED

                  JOHNSON, C.J., dissents and assigns reasons.
                  GENOVESE, J., dissents for the reasons assigned by the court of
                  appeal and for the reasons assigned by Chief Justice Johnson.
01/20/2019

                       SUPREME COURT OF LOUISIANA

                                  No. 2018-KK-0711

                              STATE OF LOUISIANA

                                      VERSUS

                                  MELVIN MIGUEL

        ON WRIT OF CERTIORARI TO THE COURT OF APPEAL,
             FOURTH CIRCUIT, PARISH OF ORLEANS


PER CURIAM

       Defendant was the driver of a vehicle that was stopped because it had a

cracked windshield. Defendant was driving with a suspended driver’s license and a

fraudulent license plate. In addition, defendant admitted he had been smoking

marijuana. Before asking defendant to exit his vehicle, a detective scanned the

interior and noticed an orange prescription bottle, with the name on the label

peeled off, sitting in the broken driver’s side door handle. Defendant and his

passengers disclaimed ownership of the bottle.

       Defendant exited the vehicle, was handcuffed and Mirandized, and placed

inside a police vehicle. The detective then retrieved the pill bottle, opened it, and

discovered five Hydrocodone pills. Defendant was arrested and charged with

possession of a controlled dangerous substance, La.R.S. 40:967. He was also cited

for several traffic violations.

      Defendant moved to suppress the evidence on several grounds, including

that the pill bottle was not immediately apparent as contraband to justify a

warrantless search and seizure. The district court denied the motion to suppress

after conducting a hearing and reviewing the detective’s body camera video. The

court of appeal found the district court erred in denying defendant’s motion to

suppress. State v. Miguel, 18-0233 (La. App. 4 Cir. 4/26/18) (on reh’g) (unpub’d).
Relying on State v. Meichel, 290 So. 2d 878 (La. 1974), the majority found the

plain view exception did not apply because the incriminating character of the bottle

was not immediately apparent. The court of appeal erred.

      The plain view doctrine renders a warrantless search reasonable: (1) if the

police officer is lawfully in the place from which he views the object; (2) where the

object’s incriminating character is immediately apparent; and (3) the officer has a

lawful right of access to the object. State v. Gray, 13-1326, p. 2 (La. 6/28/13), 122
So. 3d 531, 533 (citing Horton v. California, 496 U.S. 128, 110 S. Ct. 2301, 110
L. Ed. 2d 112 (1990)). The only controversy in the present case is whether the

prescription bottle’s incriminating character was immediately apparent.

      The “immediately apparent” aspect of the plain view exception is better

stated as probable cause to believe the item in question is or contains contraband,

as clarified in Texas v. Brown, 460 U.S. 730, 103 S. Ct. 1535, 75 L. Ed. 2d 502

(1983). In Brown, the United States Supreme Court stated, “Decisions by this

Court since [Coolidge v. New Hampshire, 403 U.S. 443, 91 S. Ct. 2022, 29 L. Ed. 2d
564 (1971)] indicate that the use of the phrase ‘immediately apparent’ was very

likely an unhappy choice of words, since it can be taken to imply that an unduly

high degree of certainty as to the incriminatory character of evidence is necessary

for an application of the ‘plain view’ doctrine.” Id., 460 U.S. 741, 103 S. Ct. at

1543. In the present case, the court of appeal similarly required an unduly high

degree of certainty—beyond probable cause—as to the incriminatory character of

the evidence.

      Regarding probable cause in the context of the plain view exception, the

United States Supreme Court stated in Brown:

      [P]robable cause is a flexible, common-sense standard. It merely

                                         2
      requires that the facts available to the officer would “warrant a man of
      reasonable caution in the belief,” Carroll v. United States, 267 U.S.
132, 162, 45 S. Ct. 280, 288, 69 L. Ed. 543 (1925), that certain items
      may be contraband or stolen property or useful as evidence of a crime;
      it does not demand any showing that such a belief be correct or more
      likely true than false. A “practical, nontechnical” probability that
      incriminating evidence is involved is all that is required. Brinegar v.
      United States, 338 U.S. 160, 176, 69 S. Ct. 1302, 1311, 93 L. Ed. 1879
      (1949). Moreover, our observation in United States v. Cortez, 449
U.S. 411, 418, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621 (1981), regarding
      “particularized suspicion,” is equally applicable to the probable cause
      requirement:

            “The process does not deal with hard certainties, but with
            probabilities. Long before the law of probabilities was
            articulated as such, practical people formulated certain
            common-sense conclusions about human behavior; jurors
            as factfinders are permitted to do the same—and so are
            law enforcement officers. Finally, the evidence thus
            collected must be seen and weighed not in terms of
            library analysis by scholars, but as understood by those
            versed in the field of law enforcement.”

Brown, 460 U.S. at 742, 103 S.Ct. at 1543.

      During oral argument, defendant contended that the fact that the name was

torn from the label alone was insufficient to give the detective probable cause to

believe the bottle contained contraband. That circumstance did not appear in

isolation, however. The officer was also aware that defendant was driving with a

suspended driver’s license, the vehicle had a fraudulent license plate, defendant

and his passengers disclaimed ownership of the bottle, and defendant admitted he

recently smoked marijuana (while claiming he consumed it all and thus implying

none would be found in the vehicle). These circumstances, in conjunction with the

suspiciously torn label, when weighed by an experienced law enforcement officer,

provided probable cause to believe the prescription bottle contained contraband.

      Defendant cites State v. Meichel, 290 So. 2d 878 (La. 1974) as being directly

applicable and requiring suppression of the evidence. In Meichel, a town marshal


                                         3
approached the defendant’s vehicle as he was having car trouble. According to the

marshal, he observed a pill bottle on the passenger’s seat. The bottle of pills in

question was labeled as being habit forming and that dispensing without a

prescription was prohibited. Two sheriff’s deputies subsequently arrived and

searched the trunk, where they found marijuana. The state argued that the plain

view seizure of the pills established probable cause for a search of the automobile,

but this court disagreed:

          In the instant case the testimony of the officer making the seizure is
          clearly to the effect that he did not know the nature of the pills until
          after he had picked up the bottle and examined it. He did not know at
          the time he saw the pills that there was a probability that they were
          contraband and probably evidence. This seizure does not fall within
          the plain view exception to the warrant requirement. As such the
          seizure violated defendant’s constitutional rights and was illegal.

Meichel, 290 So. 2d at 880. In Meichel, however, there were not the additional

circumstances, present here, to justify the seizure and subsequent search of the pill

bottle.

          Finding that the totality of the circumstances present here gave the detective

probable cause to believe the prescription bottle contained contraband, we find the

plain view exception to the warrant requirement applies. Accordingly, we reverse

the court of appeal, reinstate the district court’s ruling that denied defendant’s

motion to suppress the evidence, and remand to the district court for further

proceedings.

REVERSED AND REMANDED




                                             4
01/20/2019

                      SUPREME COURT OF LOUISIANA

                                No. 2018-KK-0711

                             STATE OF LOUISIANA

                                     VERSUS

                                MELVIN MIGUEL

  ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, FOURTH
               CIRCUIT, PARISH OF ORLEANS


JOHNSON, Chief Justice, dissents and assigns reasons.

      Because I find the state failed to prove the seizure and search of the

prescription pill bottle was justified under an exception to the warrant requirement,

I find the evidence should have been suppressed.

      Detective Terrell’s search and seizure of the pill bottle did not fall within the

plain view exception to the warrant requirement because Det. Terrell did not have

probable cause to believe it contained contraband. In State v. Meichel, 290 So. 2d
878, 880 (La. 1974), this court explained that “a policeman does not have the right

to seize any object in his view in order to examine it and determine if it is or would

be evidence in a criminal prosecution. An object in open plain view may be seized

only where it is readily apparent that the object is contraband or evidence.” Det.

Terrell’s testimony that he observed an orange prescription bottle without a legible

name is not sufficient to constitute probable cause to search that container for

contraband. The majority attempts to distinguish Meichel by finding there were

“additional circumstances” in this case which provided probable cause for Det.

Terrell to believe the prescription bottle contained contraband. I cannot agree. In my

view, the fact that defendant’s license was suspended, that he did not have a valid

license plate, or that he admitted to smoking marijuana earlier are unrelated to

whether Det. Terrell believed the pill bottle contained contraband. As pointed out by
                                          1
the court of appeal in this case, Det. Terrell did not testify to any facts or

circumstances that he observed that provided probable cause for him to believe there

was evidence of contraband in the vehicle. State v. Miguel, 18-0233 at *3 (La. App.

4 Cir. 4/26/18). The court of appeal additionally reviewed Det. Terrell’s body

camera footage, which supported its finding that the district court abused its

discretion in determining Det. Terrell had probable cause for his seizure and search

of the pill bottle. Id.

       For these reasons, I must respectfully dissent.




                                          2